Citation Nr: 0621975	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  00-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

W.P., Associate Counsel


INTRODUCTION

The veteran had verified active duty from January 1977 to 
April 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
July 1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, in which it was determined 
that new and material evidence had been presented to reopen 
the previously denied claim for service connection for a left 
eye disorder, but that a denial of the reopened claim was 
warranted on the merits.  

In March 2001, the Board found that new and material evidence 
had been submitted to reopen the claim and it remanded the 
matter to the RO for further development.  The case was 
returned to the Board for additional review, whereupon the 
Board in July 2003 denied entitlement to service connection 
for a left eye disorder.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2004 Order, the 
Court granted a joint motion to vacate and remand the July 
2003 Board decision.

The Board in August 2004 once again remanded the veteran's 
appeal.  Following the RO's completion of the requested 
actions, the case has been returned to the Board for 
additional review.


FINDING OF FACT

The veteran does not have a left eye disorder that originated 
in service or is otherwise the result of his military service 
or any in-service event.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 and March 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  Thereafter, the claim was readjudicated in the 
April 2006 supplemental statement of the case (SSOC).

While the August 2004 Board remand directed the RO to address 
whether the appellant was furnished full and complete notice 
outside the chronological sequence set forth in 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159, and, if so, whether he has 
been prejudiced, the Board finds that the RO's actions are 
sufficient.  In this regard, the provisions of 38 U.S.C.A. 
§ 5103(a) were enacted after the rating decision at issue, 
thus making perfect compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since the rating decision 
in question the veteran has been provided notice and an 
opportunity to respond in a timely manner.  

The Board further notes that the veteran is represented by 
counsel, and she has not submitted any argument which even 
suggests that the appellant has been prejudiced by the timing 
of the notice provided.  As referenced above, the July 2003 
Board decision, as well as numerous other documents of record 
before and since that decision, amply show that the appellant 
has been provided notice, and an opportunity to respond in a 
meaningful manner.  Hence, the Board finds that the RO's 
failure to strictly comply with the remand instruction to be 
harmless.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Simply put, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded multiple 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

Factual Background

The veteran was given a comprehensive physical examination 
upon his entrance into active service in January 1977.  He 
reported a medical history of eye trouble that the examiner 
summarized as "needs glasses."  His eyes, ophthalmoscopic 
evaluation, pupils, and ocular motility were all found to be 
normal.  His vision was reported to be 20/20.

Service medical records indicate that in mid-August 1977 the 
veteran received a laceration above his left eye after he was 
hit by a breech block from a tank gun.  The veteran 
complained of blurred vision and examination noted 
discoloration and swelling above the left eye.  The 
impression was "simple laceration."  A subsequent vision 
examination found that the eyes, including the fundi, were 
within normal limits.

The veteran's eyesight was 20/40 in May 1978.

In mid-September 1978, the veteran complained of belly pain.  
He reported that he had previously complained of dizziness, 
diplopia, and emesis with hematemesis in January 1978.  The 
assessment was of probable viral gastroenteritis.  In mid- 
December 1978, the veteran complained of groin pain, blood in 
his urine, and dizziness.  He reported that his dizziness had 
started six days before and that he had a "black out" four 
days before.  It was noted that the veteran shared a room 
with a hepatitis patient.  The assessment was of possible 
hepatitis.

A separation examination was provided to the veteran in March 
1979, at which he denied any medical history of eye problems, 
frequent or severe headaches, dizziness or fainting spells.  
He indicated he had suffered a head injury.  The examiner 
summarized this history as a mild concussion/laceration in 
1978 with no sequelae.  On examination, his eyes, 
ophthalmoscopic evaluation, pupils, and ocular motility were 
all normal.  His vision was 20/30 in both eyes.  The list of 
summarized defects included defective vision.  The veteran 
was qualified for separation.

In July 1990, the veteran filed a claim for a left eye 
disability.  His complaints included black spots, coloration, 
headaches, and suspicion of glaucoma.  He asserted that his 
vision/eye problems were the result of the injury he 
sustained to his left eye during military service.

Private medical records dated from February 1988 to October 
1990 were received by the RO in November 1990.  An eye 
examination of February 1988 reported that the veteran was 
being seen for a routine refraction evaluation.  His 
corrected vision was 20/25 in the left eye.  The diagnoses 
were of myopia with mild astigmatism, and suspected glaucoma.  
An outpatient record of November 1989 noted complaints of 
intermittent eye pain, photophobia, watering, and headaches.  
He indicated that these symptoms had started during the 
previous summer.  The impressions were of headaches, possibly 
of ocular origin, and a questionable increase in cupping.  In 
December 1989, complaints of watery eyes, occasional pus, and 
seeing colored spots were noted by the veteran.  The 
impressions were change in myopia and astigmatism.  The 
veteran was again seen in March 1990 and the outpatient entry 
noted an impression of suspected glaucoma.

In January 1999, the veteran, in requesting that his claim 
for service connection for a left eye disability be reopened, 
claimed that he had suffered from headaches, blurred vision, 
and a loss of vision since his 1977 head injury.  Enclosed 
with this claim was a November 1998 letter from S. J. Hwang, 
M.D., who indicated that he had treated the veteran since 
September 1998.  He also reported having had the opportunity 
to examine the veteran and review the medical records from 
military service as well as those compiled postservice.  
Based thereon, a diagnosis of primary open angle glaucoma was 
noted.  Dr. Hwang opined that, in his expert medical opinion, 
the veteran's glaucoma was at least as likely as not the 
result of a blow to his head received in August 1977.

At a March 1999 VA eye examination the appellant reported a 
in-service history of being struck on the left side of his 
head by a breech block on a tank gun.  He claimed that he 
fell and hit the right side of his head on a shell casing.  
The veteran denied that this injury had resulted in 
unconsciousness, but asserted that the injury had knocked him 
"senseless."  He alleged that these injuries resulted in 
both eyes being swollen shut for a long period of time, and 
that his vision remained blurred for two months.  In 1979, he 
reported that he had been prescribed glasses for his 
complaints of headaches and poor vision.  He asserted that he 
was first diagnosed with glaucoma in the mid-1980s.

On examination, uncorrected vision in both eyes was 20/200.  
Corrected left eye vision was 20/25-2 J2.  The diagnosis was 
of open angle bilateral glaucoma.  The veteran failed to 
report for visual field examination.  The examiner wrote, as 
follows:

"I disagree with the opinion that the glaucoma is at least 
[as] likely as not to be a result of the injury to the 
veteran's head in 1977 on the following bases: 1) I am not 
aware of injury causing open angle glaucoma; 2) I believe it 
is unlikely that injury would cause bilateral glaucoma of 
such symmetry both as to degree and appearance; 3) This 
veteran is in a racial group prone to open angle glaucoma."

By action of the RO in July 1999, service connection was 
established for a scar of the left eyebrow.

In a statement submitted by the veteran in August 1999, he 
asserted that he was not claiming that his in-service head 
injury resulted in glaucoma, but instead that his head 
injury, coupled with the traumatizing experiences soon after 
the injury, had resulted in optic nerve damage.  His 
traumatic experiences included being carried half a mile to 
an aid station after his head injury, receiving stitches, 
sleeping on an air mattress on the ground for two days, 
riding four to six miles in a truck over bumpy roads to 
return to his unit, and experiencing pain, swelling, and 
blood in his eyes for the following month.

In his substantive appeal of April 2000, the veteran claimed 
that his in-service head injury had resulted in a concussion 
and blurred vision.  He alleged that his complaints of 
dizziness and diplopia in September 1978 were evidence of 
ongoing residuals of his head injury.  The veteran contended 
that Dr. Hwang had based his opinion on an examination of his 
eyes and a review of his entire medical history.  It was 
asserted that as Dr. Hwang was an ophthalmologist, i.e., a 
specialist concerning vision problems, and the VA examiner of 
March 1999 failed to identify if he was such a specialist, 
then Dr. Hwang's opinion should be given more probative 
weight than the VA examiner's conclusions.  

In reply to the RO's letter of May 2001, the veteran 
indicated that his only treatment for his eye condition had 
been received from Dr. Hwang.

Received by the RO in July 2001 were copies of the veteran's 
treatment records as compiled by Dr. Hwang from September 
1998 to January 1999.  Such records include the veteran's 
self-reported history of in-service head trauma affecting his 
eyes and the alleged prior diagnosis of glaucoma.  Dr. Hwang 
noted in September 1998 that the veteran had reported that 
his last visual field examination had occurred two years 
prior thereto and Dr. Hwang indicated that he would attempt 
to secure the record of that evaluation.  Otherwise, the 
treatment notes compiled from September 1998 to June 2001 do 
not specifically reflect that Dr. Hwang had the opportunity 
to review the veteran's service medical records or other 
records of treatment compiled after service.

Pursuant to the Board's request, the veteran was afforded a 
VA eye examination in December 2001 by an ophthalmologist, 
whose curriculum vita has been made a part of the record.  
Following a review of the veteran's records and an ocular 
examination of the claimant, no left eye astigmatic error was 
found.  Review of prior records was noted to show a mild 
astigmatic error which was found to be most likely 
developmental in nature and was not found to be related to 
any in-service injury or a service condition.  The presence 
of delayed open-angle glaucoma was likewise noted, and in the 
examiner's opinion, such was most likely not due to the in-
service head injury or any other event occurring in service.  
That opinion was based on the history surrounding the injury, 
the lack of direct eye trauma, and the nature of the 
veteran's delayed open-angle glaucoma underlying in both eyes 
in an Afro-American male.  Further visual field testing was 
requested, but the veteran failed to report for such tests on 
the scheduled date of the test.

Pursuant to the Court's order, the veteran was afforded a VA 
eye examination in March 2006 by an ophthalmologist who 
identified himself as board-certified by the American Board 
of Ophthalmology.  Following his review of the veteran's 
records and an ocular examination of the claimant, the 
appellant was found to have myopic stigmatism correctable to 
20/40 in each eye.  This error was found to be developmental 
in nature and was not related to any in-service injury or a 
service related condition.  The presence of primary open-
angle glaucoma was likewise noted, and in the examiner's 
opinion, such was not likely due to the in-service head 
injury or any other event occurring in service.  That opinion 
was based on the history surrounding the injury to the 
veteran's head, the bilateral nature and right-dominant 
location of the claimant's glaucoma compared to the left side 
of his head actually injured in service, the absence of the 
kind of optic atrophy that is found in an optic nerve damaged 
by trauma, and the etiology of his optic nerve cupping and 
pallor.  Visual field results were included in the March 2006 
VA examination report.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131.

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

While the veteran is correct that the presumption of 
soundness is applicable based on the absence of any noted 
left eye disorder on examination at service entrance, and 
that such presumption is not rebutted by evidence indicating 
that a left eye disability clearly and unmistakably 
preexisted service, the more persuasive evidence on file 
fails to denote the service incurrence of a chronic left eye 
disorder.  See 38 U.S.C.A. § 1132 (West 2002).

There is no question that the veteran sustained an in-service 
head injury to include an August 1977 laceration above his 
left eye after being hit by a tank gun's breech block.  
Notably, however, while there were complaints of blurred 
vision, with examination noting discoloration and swelling 
above the left eye, no left eye abnormality was clinically 
shown at that time.  Subsequently compiled service medical 
records in no way identify any residual left eye disorder as 
a result of the August 1977 mishap.

Beginning in May 1978, there is an indication of a diminution 
in visual acuity, but without any linkage to the August 1977 
injury.  As well, defective vision was noted on the veteran's 
medical examination at the time of service exit.  Defective 
vision caused by refractive error of the eye, as is the case 
with all congenital or developmental defects, however, is not 
a disease or injury within the meaning of applicable 
legislation providing for the award of VA compensation 
benefits.  38 C.F.R. § 3.303(c).  The myopia and astigmatism 
disclosed through postservice medical records, including the 
March 2006 VA eye examination, are likewise refractive 
errors, although no such defect was noted by Dr. Hwang 
throughout his course of treatment of the veteran, or by 
either VA examiner in 1999 and 2001.  It is noteworthy that 
an astigmatic error was not shown on VA examination in 
December 2001, and prior evidence of mild astigmatism was at 
that time noted to demonstrate its developmental origin.  Id.

The disability for which the veteran seeks service 
connection, i.e., glaucoma was first suspected in 1988, with 
diagnosis actually entered in 1998.

As to the etiology of glaucoma, evidence favorable to the 
veteran's position is that furnished by Dr. Hwang, an 
ophthalmologist, who in November 1998 determined based on his 
examination, and review of service medical and other records, 
that glaucoma was at least as likely as not the result of in-
service head trauma occurring in August 1977.

The negative evidence, however, is greater in numbers and 
quality.  It is provided by VA physicians, at least two of 
whom were ophthalmologists.  More importantly, the evidence 
contrary to the veteran's argument is more persuasive than 
Dr. Hwang's, because unlike his opinion VA physicians 
supplied definite reasons in support of their conclusion that 
glaucoma was not of service origin.  

Among the reasons cited in the evidence of record prior to 
the March 2006 VA eye examination were the absence of trauma 
to the veteran's eye in service; the failure of known medical 
data citing an injury as a cause of open angle glaucoma; the 
fact that the veteran had glaucoma of both eyes with 
symmetrical involvement involving each eye and it being 
unlikely that injury could have resulted in such symmetry; 
and the veteran being a member of a racial group prone to 
open angle glaucoma.  

Among the reasons cited in the March 2006 VA eye examination 
report were the facts that the veteran's glaucoma was 
bilateral and asymmetric with the worst side being on the 
right (service medical records show that the head trauma in 
question in the instant case was to the left side of his 
head); the dissimilarity between the optic atrophy from which 
the appellant suffers and the kind of optic atrophy that is 
found in an optic nerve damaged by glaucoma; and the fact 
that the optic nerve cupping and pallor appear to be 
secondary to glaucoma.

As the qualitative and quantitative evidence against the 
claim overwhelmingly outweighs the medical opinion set forth 
by Dr. Hwang in support of the veteran's claim, the benefit-
of-the doubt rule is not for application.  Service connection 
for a left eye disorder is denied.


ORDER

Service connection for a left eye disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


